Case 1:21-cv-01009-DNH-ML Document 16-7 Filed 09/22/21 Page 1 of 13




          Exhibit G
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 2 of 13



                                                                                                                                                Español | Other Languages




        COVID-19


     SARS-CoV-2 Variant Classifications and Definitions
     Updated Sept. 11, 2021                      Print




     Key Points
         •    Genetic variants of SARS-CoV-2 have been emerging and circulating around the world throughout the COVID-19
              pandemic.

         •    Viral mutations and variants in the United States are routinely monitored through sequence-based surveillance,
              laboratory studies, and epidemiological investigations.
         •    The US government SARS-CoV-2 Interagency Group (SIG) developed a Variant Classification scheme that defines three
              classes of SARS-CoV-2 variants:
                   -   Variant of Interest
                   -   Variant of Concern
                   -   Variant of High Consequence

         •    The Alpha (B.1.1.7), Beta (B.1.351, B.1.351.2, B.1.351.3), Delta (B.1.617.2, AY.1, AY.2, AY.3), and Gamma (P.1, P.1.1, P.1.2)
              variants circulating in the United States are classified as variants of concern.

         •    To date, no variants of high consequence have been identified in the United States.

         •    Laboratory studies suggest bamlanivimab and etesevimab may be less effective for treating cases of COVID-19 caused
              by variants with certain substitutions or combinations of substitutions in the spike protein, including:
                   -   L452R
                   -   E484K
                   -   L452R and E484Q
                   -   K417N, E484K, and N501Y
                   -   K417T, E484K, and N501Y
                   -   K417N, L452R, and T478K
                   -   R346K, E484K, and N501Y

         •    Vaccines authorized for use in the United States are effective against these variants and effective therapeutics are
              available. CDC continues to monitor all variants circulating within the United States.

         •    Clinicians seeking advice on the use of monoclonal antibody products authorized for emergency use in the United States
              for the treatment and prevention of SARS-CoV-2 should consult the NIH COVID-19 Treatment Guidelines  .

         •    Due to the increasing number of sublineages that are associated with Alpha, Delta and Gamma, unless otherwise
              specified, CDC will refer to the lineages collectively as Q sublineages (Alpha), AY sublineages (Delta) and P.1 sublineages
              (Gamma).


         Get Variant Classification and Definition Updates

         To receive email updates when a variant classification or definition changes, enter your email address:


             Email Address



https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                                                        1/12
9/13/21, 9:13 AM                                     Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                                Document       16-7
                                                                                          Variant        Filed 09/22/21
                                                                                                  Classifications and Definitions Page 3 of 13


         What's this?                                                                                                                            Submit




          Delta Variant
          The Delta variant causes more infections and spreads faster than earlier forms of the virus that causes COVID-19. It
          might cause more severe illness than previous strains in unvaccinated people.


             •     Vaccines continue to reduce a person’s risk of contracting the virus that cause COVID-19, including this variant.
             •     Vaccines continue to be highly effective at preventing hospitalization and death, including against this variant.

             •     Fully vaccinated people with breakthrough infections from this variant appear to be infectious for a shorter period.

             •     Get vaccinated and wear masks indoors in public spaces to reduce the spread of this variant.


            About the Delta Variant                          Variants in the US




     Viruses constantly change through mutation. A variant has one or more mutations that differentiate it from other variants in
     circulation. As expected, multiple variants of SARS-CoV-2 have been documented in the United States and globally throughout
     this pandemic. To inform local outbreak investigations and understand national trends, scientists compare genetic
     differences between viruses to identify variants and how they are related to each other.



     Variant classifications
     The US Department of Health and Human Services (HHS) established a SARS-CoV-2 Interagency Group (SIG) to improve
     coordination among the Centers for Disease Control and Prevention (CDC), National Institutes of Health (NIH), Food and Drug
     Administration (FDA), Biomedical Advanced Research and Development Authority (BARDA), and Department of Defense
     (DoD). This interagency group is focused on the rapid characterization of emerging variants and actively monitors their
     potential impact on critical SARS-CoV-2 countermeasures, including vaccines, therapeutics, and diagnostics.



             •     Variant of Interest (VOI)– View current VOI in the United States that are being monitored and characterized by
                   federal agencies
             •     Variant of Concern (VOC)– View current VOC in the United States that are being closely monitored and
                   characterized by federal agencies

             •     Variant of High Consequence (VOHC) – Currently there are no SARS-CoV-2 variants that rise to the level of high
                   consequence



     Notes: Each classification of variant includes the possible attributes of lower classes (e.g., VOC includes the possible attributes
     of VOI); variant status might escalate or deescalate based on emerging scientific evidence. This page will be updated as
     needed to show the variants that belong to each class. The World Health Organization  (WHO) also classifies variant viruses
     as Variants of Concern and Variants of Interest; US classifications may differ from those of WHO because the importance of
     variants may differ by location. To assist with public discussions of variants, WHO proposed using labels consisting of the
     Greek Alphabet, e.g., Alpha, Beta, Gamma, as a practical way to discuss variants by non-scientific audiences. The labels
     assigned to each variant are provided in the tables below.


          See Variant Proportions in the U.S.




     Variant of Interest
     A variant with specific genetic markers that have been associated with changes to receptor binding, reduced neutralization by
     antibodies generated against previous infection or vaccination, reduced efficacy of treatments, potential diagnostic impact, or
     predicted increase in transmissibility or disease severity.

     P       ibl      tt ib t          f         i     t fi t          t
https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                                      2/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 4 of 13

     Possible attributes of a variant of interest:
       • Specific genetic markers that are predicted to affect transmission, diagnostics, therapeutics, or immune escape.
         •    Evidence that it is the cause of an increased proportion of cases or unique outbreak clusters.

         •    Limited prevalence or expansion in the US or in other countries.

     A variant of interest might require one or more appropriate public health actions, including enhanced sequence surveillance,
     enhanced laboratory characterization, or epidemiological investigations to assess how easily the virus spreads to others, the
     severity of disease, the efficacy of therapeutics and whether currently approved or authorized vaccines offer protection.


     Current variants of interest in the United States that are being monitored and characterized are listed below. This will be
     updated when a new variant of interest is identified.


     Selected Characteristics of SARS-CoV-2 Variants of Interest

         WHO Label: Eta

         Pango Lineage: B.1.525 (Pango lineage  )a

         Spike Protein Substitutions: A67V, 69del, 70del, 144del, E484K, D614G, Q677H, F888L

         Name (Nextstrain  )b: 20A/S:484K


         First Identified: United Kingdom and Nigeria – December 2020

         Attributes:


             •     Potential reduction in neutralization by some Emergency Use Authorization (EUA) monoclonal antibody
                   treatments 7, 14
             •     Potential reduction in neutralization by convalescent and post-vaccination sera22



         WHO Label: Iota


         Pango Lineage: B.1.526 (Pango lineage  )a

         Spike Protein Substitutions: L5F, (D80G*), T95I, (Y144-*), (F157S*), D253G, (L452R*), (S477N*), E484K, D614G, A701V,
         (T859N*), (D950H*), (Q957R*)


         Name (Nextstrain  )b: 20C/S:484K

         First Identified: United States (New York) – November 2020


         BEI Reference Isolatec: NR-55359 

         Attributes:


             •     Reduced susceptibility to the combination of bamlanivimab and etesevimab monoclonal antibody treatment;
                   however, the clinical implications of this are not known.7 Alternative monoclonal antibody treatments are
                   available.14
             •     Reduced neutralization by convalescent and post-vaccination sera22, 24



         WHO Label: Kappa


         Pango Lineage: B.1.617.1 (Pango lineage  )a


https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                            3/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 5 of 13




         Spike Protein Substitutions: (T95I), G142D, E154K, L452R, E484Q, D614G, P681R, Q1071H

         Name (Nextstrain  )b: 20A/S:154K

         First Identified: India – December 2020


         Attributes:


             •     Potential reduction in neutralization by some EUA monoclonal antibody treatments7, 14

             •     Potential reduction in neutralization by post-vaccination sera26



         WHO Label: None

         Pango Lineage: B.1.617.3 (Pango lineage  )a


         Spike Protein Substitutions: T19R, G142D, L452R, E484Q, D614G, P681R, D950N

         Name (Nextstrain  )b: 20A


         First Identified: India – October 2020

         Attributes:


             •     Potential reduction in neutralization by some EUA monoclonal antibody treatments7, 14
             •     Potential reduction in neutralization by post-vaccination sera26




            Footnotes for Variants of Interest




                                                                                                                                                
           (*) = detected in some sequences but not all


           a – Phylogenetic Assignment of Named Global Outbreak (PANGO) Lineages is a software tool developed by members of
           the Rambaut Lab. The associated web application was developed by the Centre for Genomic Pathogen Surveillance in
           South Cambridgeshire and is intended to implement the dynamic nomenclature of SARS-CoV-2 lineages, known as the
           PANGO nomenclature.

           b – Nextstrain, a collaboration between researchers in Seattle, USA and Basel, Switzerland, provides open-source tools
           for visualizing the genetics of outbreaks. The goal is to support public health surveillance by facilitating understanding
           of the spread and evolution of pathogens.

           c – The Biodefense and Emerging Infections Research Resources (BEI Resources) is a NIAID-funded repository to
           provide reagents, tools, and information to the research community. The reference viruses proposed here facilitate the
           harmonization of information among all stakeholders in the COVID-19 pandemic research community. Please note that
           the reference viruses provided in the tables below are based on what is currently available through the BEI Resources.




     Variant of Concern
     A variant for which there is evidence of an increase in transmissibility, more severe disease (e.g., increased hospitalizations or
     deaths), significant reduction in neutralization by antibodies generated during previous infection or vaccination, reduced
     effectiveness of treatments or vaccines, or diagnostic detection failures.


     Possible attributes of a variant of concern:

     In addition to the possible attributes of a variant of interest
https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                                4/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 6 of 13
     In addition to the possible attributes of a variant of interest

         •    Evidence of impact on diagnostics, treatments, or vaccines
                   -   Widespread interference with diagnostic test targets
                   -   Evidence of substantially decreased susceptibility to one or more class of therapies
                   -   Evidence of significant decreased neutralization by antibodies generated during previous infection or vaccination
                   -   Evidence of reduced vaccine-induced protection from severe disease

         •    Evidence of increased transmissibility

         •    Evidence of increased disease severity

     Variants of concern might require one or more appropriate public health actions, such as notification to WHO under the
     International Health Regulations, reporting to CDC, local or regional efforts to control spread, increased testing, or research to
     determine the effectiveness of vaccines and treatments against the variant. Based on the characteristics of the variant,
     additional considerations may include the development of new diagnostics or the modification of vaccines or treatments.

     Current variants of concern in the United States that are being closely monitored and characterized are listed below. This
     table will be updated when a new variant of concern is identified.




     Selected Characteristics of SARS-CoV-2 Variants of Concern

         WHO Label: Alpha

         Pango Lineage: B.1.1.7 and Q sublineages (Pango lineage  )a

         Spike Protein Substitutions: 69del, 70del, 144del, (E484K*), (S494P*), N501Y, A570D, D614G, P681H, T716I, S982A,
         D1118H (K1191N*)


         Name (Nextstrain  )b: 20I/501Y.V1

         First Identified: United Kingdom

         BEI Reference Isolatec: NR-54000 

         Attributes:


             •     ~50% increased transmission5

             •     Potential increased severity based on hospitalizations and case fatality rates6

             •     No impact on susceptibility to EUA monoclonal antibody treatments7,14
             •     Minimal impact on neutralization by convalescent and post-vaccination sera8-13,19



         WHO Label: Beta

         Pango Lineage(s): B.1.351 and sublineages, B.1.351.2, B.1.351.3 (Pango lineage  )a

         Spike Protein Substitutions: D80A, D215G, 241del, 242del, 243del, K417N, E484K, N501Y, D614G, A701V

         Name (Nextstrain  )b: 20H/501.V2

         First Identified: South Africa


         BEI Reference Isolatec: NR-55282 

         Attributes:


https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                            5/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 7 of 13




             •     ~50% increased transmission16

             •     Significantly reduced susceptibility to the combination of bamlanivimab and etesevimab monoclonal antibody
                   treatment,7 but other EUA monoclonal antibody treatments are available 14

             •     Reduced neutralization by convalescent and post-vaccination sera8,12,18,19,20



         WHO Label: Delta

         Pango Lineage: B.1.617.2 and all AY sublineages (Pango lineage  )a

         Spike Protein Substitutions: T19R, (V70F*), T95I, G142D, E156-, F157-, R158G, (A222V*), (W258L*), (K417N*), L452R, T478K,
         D614G, P681R, D950N


         Name (Nextstrain  )b: 21A/S:478K

         First Identified: India

         Attributes:


             •     Increased transmissibility 29

             •     Potential reduction in neutralization by some EUA monoclonal antibody treatments 7, 14

             •     Potential reduction in neutralization by post-vaccination sera 21



         WHO Label: Gamma

         Pango Lineage(s): P.1 and P.1 sublineages (Pango lineage  )a


         Spike Protein Substitutions: L18F, T20N, P26S, D138Y, R190S, K417T, E484K, N501Y, D614G, H655Y, T1027I

         Name (Nextstrain  )b: 20J/501Y.V3


         First Identified: Japan/Brazil

         BEI Reference Isolatec: NR-54982 

         Attributes:


             •     Significantly reduced susceptibility to the combination of bamlanivimab and etesevimab monoclonal antibody
                   treatment,7 but other EUA monoclonal antibody treatments are available 14

             •     Reduced neutralization by convalescent and post-vaccination sera15




            Footnotes for Variants of Concern
                                                                                                                                                




           (*) = detected in some sequences but not all

           a – Phylogenetic Assignment of Named Global Outbreak (PANGO) Lineages is software tool developed by members of
           the Rambaut Lab. The associated web application was developed by the Centre for Genomic Pathogen Surveillance in
           South Cambridgeshire and is intended to implement the dynamic nomenclature of SARS-CoV-2 lineages, known as the
           PANGO nomenclature.


           b – Nextstrain, a collaboration between researchers in Seattle, USA and Basel, Switzerland, provides open-source tools
           for visualizing the genetics of outbreaks. The goal is to support public health surveillance by facilitating understanding
           of the spread and evolution of pathogens.
https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                                6/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 8 of 13




           c – The Biodefense and Emerging Infections Research Resources (BEI Resources) is a NIAID-funded repository to
           provide reagents, tools, and information to the research community. The reference viruses proposed here facilitate the
           harmonization of information among all stakeholders in the COVID-19 pandemic research community. Please note that
           the reference viruses provided in the tables below are based on what is currently available through the BEI resources.




     Variant of High Consequence
     A variant of high consequence has clear evidence that prevention measures or medical countermeasures (MCMs) have
     significantly reduced effectiveness relative to previously circulating variants.

     Possible attributes of a variant of high consequence:


     In addition to the possible attributes of a variant of concern


         •    Impact on Medical Countermeasures (MCM)
                   -   Demonstrated failure of diagnostic test targets
                   -   Evidence to suggest a significant reduction in vaccine effectiveness, a disproportionately high number of vaccine
                       breakthrough cases, or very low vaccine-induced protection against severe disease
                   -   Significantly reduced susceptibility to multiple Emergency Use Authorization (EUA) or approved therapeutics
                   -   More severe clinical disease and increased hospitalizations

     A variant of high consequence would require notification to WHO under the International Health Regulations, reporting to
     CDC, an announcement of strategies to prevent or contain transmission, and recommendations to update treatments and
     vaccines.


          Currently, there are no SARS-CoV-2 variants that rise to the level of high consequence.




     Treatment considerations for healthcare providers
     Substitutions of Concern for SARS-CoV-2 Monoclonal Antibody Therapies

     In the United States, there are three anti-SARS-CoV-2 monoclonal antibody treatments with FDA Emergency Use Authorization
     (EUA) for the treatment of COVID-19: bamlanivimab plus etesevimab  , casirivimab plus imdevimab,  , and sotrovimab  .

     CDC’s national genomic surveillance program identifies new and emerging SARS-CoV-2 variants to determine implications for
     COVID-19 diagnostics, treatments, or vaccines approved or authorized for use in the United States. Sequences with similar
     genetic changes are grouped into lineages, and multiple lineages can have the same substitutions. For example, the E484K
     substitution is found in lineages B.1.351, P.1, B.1.526, and many others. Genomic surveillance efforts provide the capability to
     detect viruses that have reduced susceptibility to treatments more quickly.

     Reduced susceptibility of SARS-CoV-2 to sotrovimab  or the combination of casirivimab and imdevimab  has not been
     reported. In laboratory studies, SARS-CoV-2 variants that contain certain substitutions in the spike protein cause a reduction
     in susceptibility to the combination of bamlanivimab and etesevimab  *. These include the following individual or
     combinations of substitutions:


         •    L452R

         •    E484K

         •    L452R and E484Q

         •    K417N, E484K, and N501Y

         •    K417T, E484K, and N501Y
         •    K417N, L452R, and T478K

https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                            7/12
9/13/21, 9:13 AM                                    Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                               Document       16-7
                                                                                         Variant        Filed 09/22/21
                                                                                                 Classifications and Definitions Page 9 of 13




         •    R346K, E484K, and N501Y

     *
      For some substitutions or combination of substitutions, the reduction in susceptibility is modest, and the clinical implications
     of this modest decrease are not known at this time. Clinicians seeking advice on the use of monoclonal antibody products
     authorized for emergency use in the United States for the treatment and prevention of SARS-CoV-2 should consult the NIH
     COVID-19 Treatment Guidelines  .

     The data below show the national and regional unweighted proportions of SARS-CoV-2 that contain the individual or
     combinations of spike protein substitutions listed above. As new data become available, additional substitutions may be
     added below. The national and regional proportions provided below will be updated weekly.



     Resources
     Monoclonal Antibody COVID-19 Infusion 

     Statement on Anti-SARS-CoV-2 Monoclonal Antibodies EUA | COVID-19 Treatment Guidelines (nih.gov) 


     Unweighted Proportions of SARS-CoV-2 Substitutions of Therapeutic
     Concern

         L452R Spike Protein Substitution
         National Proportiona: 95.54%

         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            B.1.617.2 (Delta)
         Region 1                     97.2%                 AY.4 (Delta)
         Region 2                     96.6%                 AY.3 (Delta)
         Region 3                     97.9%                 AY.12 (Delta)
         Region 4                     94.4%                 AY.3.1 (Delta)
         Region 5                     94.4%                 AY.14 (Delta)
         Region 6                     92.9%                 AY.20 (Delta)
         Region 7                     96.0%                 AY.24 (Delta)
         Region 8                     96.9%                 AY.25 (Delta)
         Region 9                     96.7%
         Region 10                    95.2%



         E484K Spike Protein Substitution
         National Proportiona: 0.8%

         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            B.1.621
         Region 1                     1.2%                  P.1 (Gamma)
         Region 2                     0.9%                  B.1.621.1
         Region 3                     0.6%                  P.1.7 (Gamma)
         Region 4                     0.9%                  P.1.10 (Gamma)
         Region 5                     0.3%                  B.1.617.2 (Delta)
         Region 6                     0.8%                  B.1.526 (Iota)
         Region 7                     0.3%
         Region 8                     0.6%
         Region 9                     0.7%
         Region 10                    0.9%


         K417N, E484K, N501Y Spike Protein Substitution
         National Proportiona: 0.1%

         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                            8/12
9/13/21, 9:13 AM                                   Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                              Document     16-7
                                                                                        Variant      Filed 09/22/21
                                                                                                Classifications and DefinitionsPage 10 of 13




         Region 1                     0.0%                  B.1.621
         Region 2                     0.0%                  B.1.351 (Beta)
         Region 3                     0.0%                  B.1
         Region 4                     0.0%
         Region 5                     0.0%
         Region 6                     0.2%
         Region 7                     0.0%
         Region 8                     0.2%
         Region 9                     0.1%
         Region 10                    0.1%



         K417T, E484K, N501Y Spike Protein Substitution
         National Proportiona: 0.3%


         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            P.1 (Gamma)
         Region 1                     0.4%                  P.1.10 (Gamma)
         Region 2                     0.2%                  P.1.2 (Gamma)
         Region 3                     0.2%                  P.1.4 (Gamma)
         Region 4                     0.3%                  P.1.7 (Gamma)
         Region 5                     0.1%
         Region 6                     0.3%
         Region 7                     0.1%
         Region 8                     0.1%
         Region 9                     0.3%
         Region 10                    0.4%



         L452R, E484Q Spike Protein Substitution
         National Proportiona: 0.2%

         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            B.1.617.2 (Delta)
         Region 1                     0.2%                  B.1.630
         Region 2                     0.1%                  AY.4 (Delta)
         Region 3                     0.2%                  AY.25 (Delta)
         Region 4                     0.1%
         Region 5                     0.1%
         Region 6                     0.3%
         Region 7                     0.1%
         Region 8                     0.0%
         Region 9                     0.3%
         Region 10                    0.1%



         K417N, L452R, T478K Spike Protein Substitution
         National Proportiona: 0.5%


         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            AY.2 (Delta)
         Region 1                     0.1%                  AY.1 (Delta)
         Region 2                     0.5%                  B.1.617.2 (Delta)
         Region 3                     0.3%                  AY.4 (Delta)
         Region 4                     0.1%
         Region 5                     0.2%
         Region 6                     0.2%
         Region 7                     0.1%
         Region 8                     0.54%
https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                           9/12
9/13/21, 9:13 AM                                   Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                              Document     16-7
                                                                                        Variant      Filed 09/22/21
                                                                                                Classifications and DefinitionsPage 11 of 13
         Region 8                     0.54%
         Region 9                     1.4%
         Region 10                    0.4%



         R346K, E484K, N501Y Spike Protein Substitution
         National Proportiona: 0.4%


         Regional Proportionsb                              Common Pango Lineages with Spike Protein Substitutionsc
                                                            B.1.621
         Region 1                     0.3%                  B.1.621.1
         Region 2                     0.7%
         Region 3                     0.2%
         Region 4                     0.4%
         Region 5                     0.2%
         Region 6                     0.4%
         Region 7                     0.2%
         Region 8                     0.3%
         Region 9                     0.3%
         Region 10                    0.4%




            Footnotes for Unweighted Proportions of SARS-CoV-2 Substitutions of Therapeutic Concern




                                                                                                                                               
           a – The unweighted proportion of SARS-CoV-2 circulating in the United States that contain the designated substitution,
           based on >70,000 sequences collected through CDC’s national genomic surveillance during the two-week period ending
           August 14, 2021.


           b – The unweighted regional proportion of SARS-CoV-2 circulating in each HHS region that contain the designated
           substitution, based on >70,000 sequences collected through CDC’s national genomic surveillance during the two-week
           period ending August 14, 2021.

           c – The lineages listed are the most common lineages within CDC’s national genomic surveillance with these
           substitutions, but this list is not intended to be a complete list of the lineages that contain the spike protein
           substitutions.




     References

            References for SARS-CoV-2 Variant Classifications and Definitions
                                                                                                                                               




               1. Zhou, B., Thi Nhu Thao, T., Hoffmann, D. et al. SARS-CoV-2 spike D614G change enhances replication and
                  transmission. Nature(2021). https://doi.org/10.1038/s41586-021-03361-1 
               2. Volz E, Hill V, McCrone J, et al. Evaluating the Effects of SARS-CoV-2 Spike Mutation D614G on Transmissibility and
                  Pathogenicity. Cell 2021; 184(64-75). doi: https://doi.org/10.1016/j.cell.2020.11.020 
               3. Korber B, Fischer WM, Gnanakaran S, et al. Tracking Changes in SARS-CoV-2 Spike: Evidence that D614G
                  Increases Infectivity of the COVID-19 Virus. Cell 2021; 182(812-7) doi: https://doi.org/10.1016/j.cell.2020.06.043
                     
               4. Yurkovetskiy L, Wang X, Pascal KE, et al. Structural and Functional Analysis of the D614G SARS-CoV-2 Spike
                  Protein Variant. Cell 2020; 183(3): 739-751. doi: https://doi.org/10.1016/j.cell.2020.09.032 
               5. *Davies NG, Abbott S, Barnard RC, et al. Estimated transmissibility and impact of SARS-CoV-2 lineage B.1.1.7 in
                  England. MedRXiv 2021. doi: https://doi.org/10.1101/2020.12.24.20248822 
               6. Horby P, Huntley C, Davies N et al. NERVTAG note on B.1.1.7 severity. New & Emerging Threats Advisory Group,
                  Jan. 21, 2021. Retrieved from NERVTAG note on variant severity 

https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                               10/12
9/13/21, 9:13 AM                                   Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                              Document     16-7
                                                                                        Variant      Filed 09/22/21
                                                                                                Classifications and DefinitionsPage 12 of 13




               7. Fact Sheet For Health Care Providers Emergency Use Authorization (Eua) Of Bamlanivimab And Etesevimab
                  02092021 (fda.gov) 
               8. *Wang P, Nair MS, Liu L, et al. Antibody Resistance of SARS-CoV-2 Variants B.1.351 and B.1.1.7. BioXRiv 2021. doi:
                  https://doi.org/10.1101/2021.01.25.428137 
               9. *Shen X, Tang H, McDanal C, et al. SARS-CoV-2 variant B.1.1.7 is susceptible to neutralizing antibodies elicited by
                  ancestral Spike vaccines. BioRxiv 2021. doi: https://doi.org/10.1101/2021.01.27.428516 
             10. *Edara VV, Floyd K, Lai L, et al. Infection and mRNA-1273 vaccine antibodies neutralize SARS-CoV-2 UK variant.
                 MedRxiv 2021. doi: https://doi.org/10.1101/2021.02.02.21250799 
             11. *Collier DA, DeMarco A, Ferreira I, et al. SARS-CoV-2 B.1.1.7 sensitivity to mRNA vaccine-elicited, convalescent
                 and monoclonal antibodies. MedRxiv 2021. doi:https://doi.org/10.1101/2021.01.19.21249840 
             12. *Wu K, Werner AP, Moliva JI, et al. mRNA-1273 vaccine induces neutralizing antibodies against spike mutants
                 from global SARS-CoV-2 variants. BioRxiv 2021. doi:https://doi.org/10.1101/2021.01.25.427948 
             13. Emary KRW, Golubchik T, Aley PK, et al. Efficacy of ChAdOx1 nCoV-19 (AZD1222) Vaccine Against SARS-CoV-2 VOC
                 202012/01 (B.1.1.7). 2021. The Lancet. doi: http://dx.doi.org/10.2139/ssrn.3779160 
             14. FACT SHEET FOR HEALTH CARE PROVIDERS EMERGENCY USE AUTHORIZATION (EUA) OF REGEN-COV (fda.gov)
                     
             15. *Wang P, Wang M, Yu J, et al. Increased Resistance of SARS-CoV-2 Variant P.1 to Antibody Neutralization. BioRxiv
                 2021. doi: https://doi.org/10.1101/2021.03.01.433466 
             16. Pearson CAB, Russell TW, Davies NG, et al. Estimates of severity and transmissibility of novel South Africa SARS-
                 CoV-2 variant 501Y.V2. Retrieved from: pdf (cmmid.github.io)  
             17. Liu Y, Liu J, Xia H, et al. Neutralizing Activity of BNT162b2-Elicited Serum. 2021. NEJM. DOI:
                 10.1056/NEJMc2102017
             18. *Madhi SA, Ballie V, Cutland CL, et al. Safety and efficacy of the ChAdOx1 nCoV-19 (AZD1222) Covid-19 vaccine
                 against the B.1.351 variant in South Africa. MedRxiv 2021. doi: https://doi.org/10.1101/2021.02.10.21251247 
             19. Novavax COVID-19 Vaccine Demonstrates 89.3% Efficacy in UK Phase 3 Trial | Novavax Inc. – IR Site 
             20. Johnson & Johnson COVID-19 Vaccine Authorized by U.S. FDA For Emergency Use | Johnson & Johnson (jnj.com)
                     

             21. *Deng X, Garcia-Knight MA, Khalid MM, et al. Transmission, infectivity, and antibody neutralization of an
                 emerging SARS-CoV-2 variant in California carrying a L452R spike protein mutation. MedRxiv 2021. doi:
                 https://doi.org/10.1101/2021.03.07.21252647 
             22. Xie X, Liu Y, Liu J, et al. SARS-CoV-2 spike E484K mutation reduces antibody neutralisation. The Lancet 2021. doi:
                 https://doi.org/10.1016/S2666-5247(21)00068-9 
             23. Garcia-Beltran W, Lam EC, St. Denis K, et al. Multiple SARS-CoV-2 variants escape neutralization by vaccine-
                 induced humoral immunity. Cell 2021. doi: https://doi.org/10.1016/j.cell.2021.03.013 
             24. *Annavajhala MK, Mohri H, Zucker JE, at al. A Novel SARS-CoV-2 Variant of Concern, B.1.526, Identified in New
                 York. MedRxiv 2021. DOI: 1101/2021.02.23.21252259 
             25. *Yadav PD, Sapkal GN, Abraham P, et al. Neutralization of variant under investigation B.1.617 with sera of
                 BBV152 vaccinees. BioRxiv 2021. DOI: https://doi.org/10.1101/2021.04.23.441101 
             26. Greaney AJ, Loes AN, Crawford KHD, et al. Comprehensive mapping of mutations in the SARS-CoV-2 receptor-
                 binding domain that affect recognition by polyclonal human plasma antibodies. Cell 2021. DOI:
                 https://doi.org/10.1016/j.chom.2021.02.003 
             27. *Edara VV, Lai L, Sahoo MK, et al. Infection and vaccine-induced neutralizing antibody responses to the SARS-
                 CoV-2 B.1.617.1 variant. BioRxiv 2021. DOI: https://doi.org/10.1101/2021.05.09.443299 
             28. GSK Sotrovimab Fact Sheet for HCP 05262021 (fda.gov) 
             29. Allen H, Vusirikala A, Flannagan J, et al. Increased household transmission of COVID-19 cases associated with
                 SARS-CoV-2 Variant of Concern B.1.617.2: a national case-control study. Public Health England. 2021 

           *Non-peer-reviewed


         Related Resources

         Emerging SARS-CoV-2 Variants

https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                           11/12
9/13/21, 9:13 AM                                   Case 1:21-cv-01009-DNH-ML SARS-CoV-2
                                                                              Document     16-7
                                                                                        Variant      Filed 09/22/21
                                                                                                Classifications and DefinitionsPage 13 of 13



         New Variants of the Virus that Causes COVID-19



         Cases, Data, and Surveillance


         COVID-19 Genomic Epidemiology Toolkit



                                                                                                                                               Last Updated Sept. 11, 2021




https://www.cdc.gov/coronavirus/2019-ncov/variants/variant-info.html                                                                                                         12/12
